DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 06, 2022 and is acknowledged and the amendment of the drawing is entered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beisel US. Patent (5,823,104) hereinafter Beisel.
Beisel discloses a method of performing pressing on a workpiece using a press machine (10, see fig.1) which comprises: 
a frame (18) having a reference axis (17) and including a lower frame section (see fig.1, section is a broad term), an upper frame section (see fig.1, section is a broad term) disposed above the lower frame section (see fig.1), and a plurality of pillar sections (43,44, section is a broad term) configured to connect the lower frame section and the upper frame section, the lower frame section and the upper frame section having a same shape when viewed in a plan view (cylindrical shape see col.4 lines 45-50 and additionally see fig.3), 

    PNG
    media_image1.png
    749
    603
    media_image1.png
    Greyscale

a first die (13) supported by the lower frame section of the frame (see fig.1), 
a second die (16) supported by the upper frame section of the frame (see fig.1), and configured to enable a retreating and an approaching movement with respect to the first die in an axial direction of the reference axis (see col.4 lines 19-22), and 
a hydraulic cylinder (14) configured to generate a force in a direction in which the second die (16) approaches the first die (13), 
the pressing method comprising: 
pressing on the workpiece (11) between the first die (13) and the second die (16) by causing the second die to approach the first die by pressing the second die against the first die using the hydraulic cylinder (14) in a state in which the workpiece (11) is disposed between the first die(13) and the second die (16), the workpiece (11) having a workpiece center axis (17, same as the pressing machine, see fig.1), and 
performing the pressing on the workpiece (11) in a state in which both of a first center axis that is a center axis of the first die (13) and a second center axis that is a center axis of the second die (16) are disposed coaxially with the reference axis (17), and in which the workpiece center axis and the reference axis are disposed coaxially (see fig.1, element 17 is the axis of every elements).
Examiner notes, the recitation of “frame section or pillar sections“ are broad and do not define the specific structure or what section of the frame or pillars is being claim therefore the interpretation in the Office Action is how the language are being interpreted.
Regarding claim 3,
Beisel discloses wherein the number of the pillar section (43,44) satisfies a relationship of nx2k, where n is an order of rotational symmetry of a shape of the workpiece, and k is 0 or a positive integer (k=0, therefore the number of the pillar section are 4, see col.5 lines 15-21), and 

    PNG
    media_image2.png
    519
    456
    media_image2.png
    Greyscale

wherein the pillar sections (43,44) are disposed at equal intervals in circumferential direction about the reference axis (see col.5 lines 46-50 and additionally fig.3).
Regarding claim 7, 
Beisel discloses a method of manufacturing a mechanical apparatus (since element 11 (i.e. metal workpiece) is being manufactured therefore is considered to be a mechanical apparatus, since mechanical apparatus is a broad term), the method comprises a process of executing the pressing method (see col.3 line 23-49) according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beisel US. Patent (5,823,104) hereinafter Beisel in view of Ladislao US. Patent (3,606,638) hereinafter Ladislao.
Regarding claim 9, 
The prior art Beisel discloses all limitations in claim 1.
Beisel discloses the lower frame section and the upper frame section have a cylindrical shape when seen in the plan view (cylindrical shape see col.4 lines 45-50 and additionally see fig.3), however Beisel is silent about the lower frame section and the upper frame section have a rectangular parallelepiped shape that is a square shape.
Beisel and Ladislao disclose both art in the same field of endeavor (i.e. presses).

    PNG
    media_image3.png
    526
    527
    media_image3.png
    Greyscale

Ladislao, in a similar art, teaches a press (see fig.1 and title) with the lower frame section (see fig.6) and the upper frame section (see fig.6) having a square shape (see fig.6 and additionally see col.2 lines 27-47 and col.12 lines 47-51). 
Ladislao teaches the frame sections to have a square shape to be able to provide a simplified press with high power (see col.1 lines 40-42).
It would have been obvious to the skilled artisan before the effective filing date to construct the press apparatus of Beisel with the lower frame section and the upper frame section to have a square shape as taught by Ladislao, as it would be beneficiary to Beisel to be to provide a simplified press with high power.
Examiner notes, the recitation of “a rectangular parallelepiped shape that is a square shape” is interpreted to be a square shape.
Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Ball US. Patent (1,633,970), disclose a frame having a reference axis, a first die, a second die and a hydraulic cylinder,
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…measuring, for each of multiple different radial deviations, which are deviations about the center axis in a radial direction between the first die and the second die, relative inclination amounts between the first die and the second die generated when pressing is performed on the workpiece by pressing the workpiece between the first die and the second die by causing the second die to approach the first die by pressing the second die against the first die using the link mechanism in a state in which the workpiece is disposed between the first die and the second die,
obtaining, using the measured relative inclination amounts for each of the multiple different radial deviations, a relationship between the measured relative inclination amounts and the multiple different radial deviations, and
radially positioning the first die and the second die so as to minimize the relative inclination amount between the first die and the second die, and
performing the pressing on the workpiece in a state in which the first die and the second die are disposed according to the set radial positions of the first die and the second die which was determined in the radial direction positioning process,
wherein the relative inclination amounts between the first die and the second die are measured using a laser displacement sensor.”.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 09/06/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and the 35 U.S.C. 112 rejection are withdrawn.
A call was made to the Applicant for a Proposed Examiner amendment on 09/22/2022 to cancel claims 1,3,7 and 9 and Applicant did not agreed with the proposed amendments.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
As stated in Applicant argument of pages 13 and 14, Applicant disagrees with the interpretation of the “the lower frame section and the upper frame section having a same shape when viewed in a plan view” and further stated that in Beisel, the alleged upper frame 26 is merely described as a "pot", while the alleged lower frame 27 is merely described as a "block." Beisel, 4:45-49. The references does not at all describe the shape of these sections as described in claim I: "the lower frame section and the upper frame section having a same shape when viewed in a plan view."
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Beisel is drawn to a press for cold working of metal workpieces with the limitation as claimed, and the recitation of the “frame section or pillar sections“ are broad and do not define the section of the frame or pillars that Applicant referring to, the recitation of cylindrical blocks of element 26 and 27 as recited in col.4 lines 48-50, are a section of the upper and section frames as shown in the figures. Since the language “section” is a broad term and can be interpreted any structure part of the frame therefore the reference discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 22, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725